DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JACQUES BILL JOSEPH,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2488

                          [December 20, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg-Feuer, Judge; L.T. Case No. 50-
2016-CF-009101-AXX-MB.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and James J.
Carney, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.